Exhibit 10.2

 

 

SOFTWARE ORDER FORM

ORDER No. _00001_

 

This Software Order Form (“Order From”) incorporates by reference and is
governed by the terms and conditions of the Amended and Restated Software
License Agreement dated as of June 22, 2020, by and between the signatories
hereto (“Agreement”). This Order Form amends and restates, and supersedes and
replaces, the Order Form dated December 13, 2018 by and petween Licensor and
Customer.

 

Swirlds, Inc. (“Licensor”)   Coro Global, Inc. (“Customer”) 3400 North Central
Expressway, Suite 470   78 SW 7th Street Richardson, Texas 75080   Miami, FL
33130           Signature:  /s/ Mance Harmon   Signature:  /s/ J. Mark Goode
Print Name: Mance Harmon   Print Name: J. Mark Goode Title: CEO   Title: CEO
Date: 6/23/2020   Date: 6/22/2020

 

Licensor and Customer accept and agree to this Order Form, as follows:

 

1.SOFTWARE LICENSE:

 

Licensed Software 

Maximum # of Allowed Nodes

(1)

  

License Term

(2)

 

First-Year

License Fee

(3)*

  

Renewal Years -

Annual License Fee**

  Swirlds Hashgraph SDK for use in private permissions networks.   15   One
Year  $225,000   $45,000 

 

*$15,000 per Node.

**$3,000 per Node.

 

(1) Customer may order additional Nodes by executing another Order Form (pricing
may vary).

 

(2) Renewal: The License Term will automatically renew (each year on the
fifteenth day of January), for additional one (1) year terms unless and until
(i) the Agreement is terminated in accordance with Section 10.2, or (ii)
Customer provides notice of non-renewal to Licensor at least thirty (30) days
prior to expiration of the term then in effect. For each renewal year, the
annual license fee will be subject to an annual escalation, which increase shall
not be more than five percent (5%).

 

(3) The First-Year License Fee is due and payable as follows:

 

1.An initial First Year License Fee payment of $100,000 will be made upon the
mutual signing and execution of the Amended and Restated License Agreement,
anticipated before June 30, 2020.

 

2.The remaing $125,000 balance of the First Year License Fee payment will be
made prior to commercial launch of Coro, expected on or about May 1, 2020, but
in any event such payment will be made not later than August 1, 2020.

 



 

Confidential and Proprietary

Page 1 of 3

 

 

 

SOFTWARE ORDER FORM

ORDER No. _00001_

 

2.CORO CUSTOMER TRANSACTION FEE:

 

“Coro Customer Transaction Fee Percentage” means 10%

 

“Minimum Quarterly Coro Customer Transaction Fee” means $5,000.

 

“Coro Customer Transaction Fee” means, for the period being measured, (i) the
Coro Customer Transaction Fee Percentage, multiplied by (ii) the aggregate value
of all transactions fees collected by Customer or its Affiliates from Coro
transactions between Coro Account Holders processed on the Swirlds Customer
Network.

 

Coro Customer Transaction Fees shall be paid: o Monthly þ Quarterly

 

Beginning May 1, 2020, on or before the thirtieth (30th) day following the end
of each calendar quarter during the License Term, Customer shall deliver to
Licensor the payment of the Coro Customer Transaction Fee for the calendar month
just ended, along with a report (in form and substance acceptable to Customer),
showing Customer’s calculation of the Coro Customer Transaction Fee for the
applicable period. If the Coro Customer Transaction Fee payable to Licensor is
less than the Minimum Quarterly Coro Customer Transaction Fee for any quarter,
Customer will pay Licensor the Minimum Quarterly Coro Customer Transaction Fee.

 

3.NETWORK TRANSACTION FEES:

 

Customer will pay Licensor a network transaction fee on all transactions (other
than transactions for fiat), that are conducted by a Coro Account Holder using
their digital wallets on the Coro Network, regardless of the currency that is
used for any such transaction (collectively, the “Network Transaction Fees”).
The Network Transaction Fees will be the same as the transaction fees charged by
Hedera Hashgraph, LLC (“Hedera”) for transactions using the Hedera network. The
transaction fees charged by Hedera on the Hedera network will be communicated to
Customer in writing and updated from time-to-time when changed.

 

Network Transaction Fees shall be paid: o Monthly þ Quarterly

 

On or before the thirtieth (30th) day following the end of each calendar quarter
during the License Term, Customer shall deliver to Licensor payment of the
Network Transaction Fees for the calendar quarter just ended, along with a
report (in form and substance acceptable to Customer), showing Customer’s
calculation of the Network Transaction Fees for the applicable period.

 

4.Payment Terms

 

All payments due under this Order Form shall be remitted to:

 

Swirlds, Inc.

Attn: Accounts Receivable

3400 North Central Expressway, Suite 470

Richardson, Texas 75080

 

All license fees are non-cancelable and non-refundable except as provided in the
Agreement.

 

The initial First-Year License Fee payment of $100,000 is due and payable on or
June 30, 2020.

 

The remaining $125,000 First Year License fee shall be due upon commercial
launch, but not later than Auguat 1, 2020.

 

Annual license fees for any renewal year shall be invoiced annually on June 22nd
in advance.

 

Payment of all Coro Customer Transaction Fees and Network Transaction Fees shall
be due and on or before the thirtieth (30th) day following the end of each
calendar quarter beginning August 1, 2020.

 



 

Confidential and Proprietary

Page 2 of 3

 

 

 

SOFTWARE ORDER FORM

ORDER No. _00001_

 

5.CONTRACT AND BILLING CONTACT INFORMATION:

 

Contract Administrator: Nikki Noel   Billing Contact:                  



Address: 78 SW 7th Street, Miami, FL 33130   Address: 78 SW 7th Street, Miami,
FL 33130 E-mail:     E-mail:     Voice:   Cell:     Fax:     Cell:  

 

Customer PO # (if necessary): ___________________**

 

** Identification of Customer’s PO is for Customer’s payment reference purposes
only. Any terms and conditions contained therein are null and void as set forth
in the Agreement.

 

 

 

  Confidential and Proprietary Page 3 of 3





 

 

 